           Case 1:18-cv-11926-PBS Document 65-5 Filed 02/12/20 Page 1 of 3


From:               Fr. Ted Barbas
To:                 Day, Alfred
Cc:                 Jones, Marc
Subject:            Re: [EXT] RE: SEC v. Lemelson
Date:               Wednesday, December 4, 2019 2:44:06 PM



CAUTION: This email originated from outside of the organization. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

Dear Al,
I hope you are well and that you had a nice Thanksgiving.
I apologize, but I just found this email in my spam folder when I was doing a related search.
I'm sorry that I never saw this before today and hence did not get you the contact info.

The Albanian Orthodox Diocese is headed by
Metropolitan Ilias Katre.  
His number is: 775.848.6369
His email is:  

bishopilia@yahoo.com

Please contact him regarding Lemelson. He is under his spiritual jurisdiction.

I must make a correction for the record on your note below.
You state below:


Based on our conversation, I understand that Rev. Fr. Emmanuel Lemelson is not, and has never been, affiliated
with the Greek Orthodox Metropolis of Boston and that you have no records relating or referring to him (please
confirm this last point). I further understand from our conversation that he applied to the Greek Orthodox
Metropolis of Boston to be ordained, but that application was declined.




Correction: Although the 2nd sentence is TRUE, the first sentence is misleading and does not represent what I told
you on the phone.
Lemelson was NOT ordained by the Greek Orthodox Metropolis of Boston and therefore was never officially
ASSIGNED by us to any parish, however, he DID "fill-in" on occasion as needed and for an extended period of time
was the "fill-in" priest in Keene, NH. He was NEVER officially assigned as he did not/does not belong to the
Greek Orthodox Archdiocese of America and/or the Greek Orthodox Metropolis of Boston.

I hope this clarifies the statement below.
Please let me know if I can be of any further assistance.
thank you
Father Ted

On Fri, Oct 25, 2019 at 9:33 AM Day, Alfred <DayA@sec.gov> wrote:

  Just following up on my email below, please let us know the contact information for the
  Albanian Orthodox Archdiocese at your earliest convenience.
      Case 1:18-cv-11926-PBS Document 65-5 Filed 02/12/20 Page 2 of 3


 Thank you.




 From: Day, Alfred
 Sent: Wednesday, October 23, 2019 2:50 PM
 To: 'fatherted@boston.goarch.org' <fatherted@boston.goarch.org>
 Cc: Marc Jones (JonesMarc@SEC.gov) <JonesMarc@SEC.gov>
 Subject: SEC v. Lemelson



 Father Ted,

 Thank you for speaking with me earlier today. As I explained on the phone, I am trial
 counsel for the United States Securities and Exchange Commission in the above-captioned
 case pending in federal court in Boston. Based on our conversation, I understand that Rev.
 Fr. Emmanuel Lemelson is not, and has never been, affiliated with the Greek Orthodox
 Metropolis of Boston and that you have no records relating or referring to him (please
 confirm this last point). I further understand from our conversation that he applied to the
 Greek Orthodox Metropolis of Boston to be ordained, but that application was declined.



 You suggested that we contact the Albanian Orthodox Archdiocese. I would appreciate it if
 you could provide any contact information that you may have for that organization by reply
 email.



 Thank you.

 Al

 _______________________________

 Alfred A. Day

 Senior Trial Counsel

 U.S. Securities and Exchange Commission

 (617) 573-4537




--
Reverend Theodore J. Barbas
      Case 1:18-cv-11926-PBS Document 65-5 Filed 02/12/20 Page 3 of 3


Chancellor

Greek Orthodox Metropolis of Boston
162 Goddard Avenue
Brookline, MA 02445
617.277.4742
FatherTed@Boston.goarch.org
Boston.goarch.org
